BLACKMAR, Chief Justice,
dissenting. This is not an action in prohibition, in which the jurisdiction of the respondent judge is drawn into question. It is, rather, an invocation of the supervisory authority of this Court.1 I believe that the discretion *392involved in determining whether a public defender may be appointed in discharge of the state’s obligation to furnish counsel is appropriately exercised by this Court, rather than by the several circuit courts of the state. I would establish a policy requiring municipalities who seek imprisonment for violation of municipal ordinances to provide counsel to indigent defendants who face the possibility of imprisonment.
A municipal court exists as a division of the circuit court of the county in which the municipality is situated, by reason of Chapter 479, RSMo 1986. By the terms of § 479.080, RSMo all fines accruing in municipal prosecutions are paid into the municipal treasury. These fines provide a substantial source of city revenue. Some of us, indeed, are so unfortunate as to have contributed to the coffers of several municipalities in the course of our motoring experience. The municipal courts have an important role in maintaining peace, law and order. In determining the allocation of expenses attendant upon the operation of these courts, however, their function as producers of revenue is an appropriate consideration.
By virtue of § 479.120 the municipality is obliged to provide and compensate the attorneys who prosecute municipal violations. Under § 479.080, a municipality which elects to maintain a municipal court is entitled to all fines and costs, while a municipality which elects to avail itself of the services of an associate circuit judge receives the fines but not the costs. The legislature thus recognizes the revenue producing function of municipal prosecutions and the need for allocating expenses.
This case comes to the circuit court by reason of §§ 479.130 and 479.150.1 because the defendant appeared in municipal court and demanded a jury. Inasmuch as the city seeks imprisonment, the defendant,2 having shown indigence, is entitled to appointment of counsel as a matter of federal constitutional right. Argersinger v. Hamlin, 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530 (1972); Scott v. Illinois, 440 U.S. 367, 99 S.Ct. 1158, 59 L.Ed.2d 383 (1979). I would agree that the duty of furnishing counsel, so far as the federal constitution is concerned, is the state’s duty, but the state may determine the level at which this duty is to be performed.
The public defender system has been established to provide counsel for indigents. I like to think that counsel is provided as a matter of state policy, in the conviction that persons should not be imprisoned without having the opportunity for the assistance of counsel, and that we are not operating solely under the compulsion of federal law. The public defender exists, in any event, to assist in the provision of counsel for indigent persons in jeopardy of imprisonment. It is not the sole resource for this defense.3
Section 600.019.1 provides as follows:
The “Office of State Public Defender” is hereby created and established as an independent department of the judicial branch of state government.
The characterization of the Office of State Public Defender as a part of the judicial branch means, at the least, that this Court’s powers of superintending control and supervisory authority necessarily extend to it. (Mo. Const., Art. V, Sec. 4.1). Although § 600.042.2 suggests that the director and the defenders possess a measure of discretion in deciding to furnish services, we have not hesitated to direct that discretion by requiring the furnishing of the public defender’s services in cases in which our rules require appointment of counsel. State ex rel. Public Defender Commission v. Bonnacker, 706 S.W.2d 449 (Mo. banc *3931986). We have also taken steps to protect the public defender from unauthorized assignments, thereby limiting the discretion of circuit judges. State ex rel. Marshall v. Blaeuer, 709 S.W.2d 111 (Mo. banc 1986). Cf. Mid-Missouri Legal Services Corporation v. Kinder, 656 S.W.2d 309 (Mo.App.1983). The ultimate decisions are ours. Although the cases just cited involved formal writs, I believe that our authority is more appropriately exercised by a proceeding such as this one.
I would exercise our discretion by holding that a municipality which seeks imprisonment of an indigent person for violation of municipal ordinances must furnish and compensate counsel. The demands on the public defender system are substantial. In spite of increasing workloads, exacerbated by projects such as the “war on drugs,” the public defender is often confronted with grudging legislative support and line-item vetoes of appropriations. The resources of the office may be diverted from the defense of major crimes if circuit judges are free to assign defenders to city prosecutions. We should protect the public defender from additional and unprecedented demands. Our authority is ample. We are not obliged to wait for the legislature. Other municipalities furnish counsel for indigent municipal defendants. We should require Bowling Green to do likewise.
The principal opinion recognizes a measure of discretion in the assignment of public defenders in municipal cases, and suggests alternatives such as appointing volunteer attorneys or advising that imprisonment will not be considered for municipal prosecutions unless the municipality provides counsel. I hope that the respondent will consider these alternatives for the present case, and, above all, that other circuit judges will not consider the principal opinion a blanket permission to detail the public defender to municipal cases.
I would direct the respondent to vacate the appointment of the public defender in the Tophinke case.

. Mo. Const., Art. V, Sec. 4.1. See also, In re Rules of the Circuit Court for the Twenty-First *392Judicial Circuit, 702 S.W.2d 457 (Mo. banc 1985), for a general discussion of this Court’s supervisory powers.


. Under authority of § 79.470, RSMo 1986. See fn. 1 of the principal opinion.


. Section 600.042.4(1) allows the director of the public defender commission to “[d]elegate the legal representation of any person to any member of the state bar of Missouri_” In addition, Supreme Court Rule 37.50 places a duty upon the judge to advise the defendant of his or her right to counsel and to appoint counsel for an indigent defendant. Neither of these laws, however, indicates that the appointment of counsel is synonymous with the appointment of a public defender.